Dear Mr. Abshire:
You currently hold full-time employment as head of Internal Affairs for the Calcasieu Parish Sheriff's Office.  You ask whether the Dual Officeholding and Dual Employment Laws would prevent you from simultaneously holding office as board member of the Louisiana State Board of Private Investigator Examiners, created under R.S. 37:3504, within the Department of Safety and Corrections, a part-time appointive office.
It has been suggested that R.S. 42:63(B) would prevent the arrangement, as that statute provides:
  B.  Except as otherwise provided by the Louisiana constitution, no person holding office or employment in one branch of the state government shall at the same time hold another office or employment in any other branch of the state government.
While the Louisiana State Board of Private Investigator Examiners falls within the definition of the executive board of state government under R.S. 42:62(6), the sheriff's office is not included within the definition of the judicial branch under R.S.42:62(8).  The office of sheriff is defined by R.S. 42:62(9) as a separate political subdivision.  An employee of the sheriff's office would not be prohibited by law from serving on the state board referenced.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams